tcmemo_1998_381 united_states tax_court u s bancorp successor_in_interest to west one bancorp and subsidiaries formerly known as moore financial group inc petitioner v commissioner of internal revenue respondent docket no filed date david w brown and richard a edwards for petitioner william p boulet jr and james r robb for respondent on date the court granted petitioner's motion to consolidate this case with the case at docket no because the issue herein is not related to the issues in docket no and does not involve the tax years at issue in docket no the order pursuant to this opinion will be issued only in docket no also for this reason the court by order dated date has denied petitioner’s motion for partial summary_judgment as supplemented and respondent’s cross-motion for partial summary_judgment on the interest on short-term receivables issue in the case at docket no memorandum opinion beghe judge this matter is before the court on petitioner’s motion for partial summary_judgment as supplemented petitioner’s motion and respondent’s cross-motion for partial summary_judgment under rule petitioner's principal_place_of_business was at portland oregon when it filed its petition relying on 98_tc_33 affd 994_f2d_432 8th cir petitioner has moved for an order that idaho first national bank ifnb a commercial bank using the cash_method_of_accounting during the first taxable_year in issue is not required by sec_1281 to include in its gross_income interest on short-term obligations maturing in year or less that had accrued in but was not received until petitioner concedes that if and to the extent we grant petitioner's motion the interest_income in question is properly included in full in petitioner' sec_2 all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise specified for the purposes of the motion petitioner has conceded that 12-month commercial and agricultural loans that are regularly renewed or rolled over are short-term obligations although petitioner's motion states that it does not concede the point for all purposes our disposition of the question on such loans has mooted the point gross_income respondent's cross-motion asks for an order denying petitioner's motion in full and granting partial summary_judgment for respondent subsequent to the submissions of the parties we followed and applied security bank minn v commissioner supra in 111_tc_210 with respect to ifnb's consumer commercial and agricultural short-term loans made to its customers we follow our decisions in security bank minn v commissioner supra and security state bank v commissioner supra hold for petitioner grant petitioner's motion and deny respondent's motion by reason of petitioner's concession the interest that accrued on such loans in is included in petitioner's income in full in with respect to the certificates of deposit cd's and time deposits owned by ifnb in we deny petitioner's motion and respondent's cross-motion respondent's arguments with respect to the cd's and time deposits raise questions of fact regarding banking and commercial practices these questions must be petitioner has conceded that it is not entitled to its reporting position that the interest in issue that was received in should be spread ratably over the years as a sec_481 change in accounting_method adjustment under sec_448 as enacted by the tax_reform_act_of_1986 publaw_99_514 100_stat_2347 tra sec_448 requires c corporations having average annual gross_receipts of more than dollar_figure million to switch to the accrual_method of accounting for and later years resolved by a trial or obviated by agreement of the parties before we can decide whether the rule_of law we first expressed in security bank minn v commissioner supra and recently applied in security state bank v commissioner supra applies to the cd's and time deposits the background facts set forth below are derived from the pleadings in this case petitioner's request for admission respondent's responses to petitioner's request the affidavit and exhibits attached to petitioner's motion for partial summary_judgment and the supplement to petitioner's motion respondent's cross-motion for partial summary_judgment the declaration and exhibits attached to respondent's response to petitioner's motion the exhibits attached to petitioner's reply to respondent's response and petitioner's supplemental reply and affidavit attached thereto the background facts are set forth solely for the purpose of deciding the motions and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir factual background petitioner is a successor_in_interest by merger to west one bancorp formerly known as moore financial group inc moore financial a national bank_holding_company incorporated in idaho in during the years in issue through moore financial was the parent_corporation of ifnb in ifnb was a bank as defined in sec_581 that was entitled to and did use the cash_method_of_accounting for federal_income_tax purposes also during ifnb was the largest commercial and agricultural lender in idaho as a large commercial bank ifnb made numerous loans of different maturities in the ordinary course of its business including loans of less than year year loans and loans of more than year the short-term obligations in issue here all had periods to maturity of year or less and consisted of the following principal accrued interest description balances as of time deposits with bank sec_1dollar_figure 1dollar_figure cd's with banks big_number big_number consumer loans big_number big_number commercial and agricultural loan sec_3big_number big_number total 4big_number big_number after the years at issue in moore financial changed its name to west one bancorp west one in west one merged into u s bancorp old bancorp in old bancorp merged into first bank system inc a bank_holding_company which changed its name to u s bancorp the petitioner in this case ifnb switched to the accrual_method of accounting for as required by sec_448 enacted by tra see supra note the time deposits with banks had stated maturities of less than days and often less than days all the time deposits were in exact multiples of dollar_figure million and the majority of the obligors were foreign banks petitioner's records showed the cd's as having originated from the following foreign centers the cayman islands nassau toronto zurich london and frankfurt the cd's with banks had stated maturities of months to year all the cd's were in exact multiples of dollar_figure million and the majority of the obligors were foreign banks each cd was denominated either yankee or euro the amounts agreed upon by the parties with respect to loans have been adjusted to remove all amounts in respect of obligations of local governments the total_amounts of interest included in the accruals include loans due and payable in on which principal and interest remained unpaid at yearend none of the short-term obligations held by ifnb at yearend had been previously issued and then acquired by ifnb from third parties ie from parties other than the borrower debtor or obligor the only obligations acquired by ifnb from third parties were long-term corporate bonds and u s government securities none of which are in issue in this matter petitioner supports its assertion that ifnb originated the short-term obligations at issue here in the ordinary course of its banking business by stating that ifnb relied upon the borrower's good_faith and credit--along with any collateral used to secure the loan--to repay the resulting obligation although as discussed below respondent asserts that the time deposits and cd's owned by ifnb are different from ordinary bank loans respondent does not contest petitioner's assertion that the time deposits and impliedly the cd's arise in the ordinary course of business as a customary method used by banks to earn interest on surplus funds discussion i whether summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment is appropriate where there is no genuine issue of material fact and decision may be rendered as a matter of law rule b sundstrand corp v commissioner 98_tc_7 there are factual differences between petitioner's consumer commercial and agricultural loans and its time deposits and cd's with banks the consumer commercial and agricultural loans provided for periodic_payments of interest monthly in most cases quarterly in a few as a result the accrued but unpaid interest with respect to such loans held at date amounted on the average to approximately month's worth of interest on each loan the cd's with banks provided for the payment of interest only at maturity as a result the amount of the accrual with respect to each such instrument was relatively larger as evidenced by the schedule supra p pincite yearend the remaining accrual_period on the cd's which bore interest at rates ranging from dollar_figure percent to dollar_figure percent per year was on the average closer to months than to month although the time deposits with banks also provided for one payment of interest at maturity the remaining average accrual_period on the time deposits was relatively much shorter than for the cd's because of the shorter average period to maturity of the time deposits pincite 79_tc_340 in deciding whether to grant summary_judgment the court must consider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 if the conditions of summary_judgment are otherwise satisfied with respect to a single issue or fewer than all the issues in a case then partial summary_judgment may be granted even though all the issues in the case are not disposed of rule b naftel v commissioner supra however summary_judgment is not a short cut to avoid trial or a substitute for trial 410_f2d_572 2d cir as stated in 249_f2d_616 9th cir when confronted with a motion for summary_judgment the trial judge must determine if there are any material factual issues that should be resolved before the trier of fact it is not the trial judge's function to resolve those issues or to weigh evidence finally summary_judgment should be used sparingly and with caution 543_fsupp_1255 w d la affd 725_f2d_300 5th cir ii the legal background and the parties' arguments the parties agree that the controlling statutory provisions are sec_1281 and sec_1283 which require the accrual of discount on certain short-term obligations the short-term_obligation rules briefly if the short-term_obligation rules apply to a nongovernmental short-term_obligation the following results obtain for any taxable_year first under sec_1281 these provisions were added to the code in by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_548 the provisions were amended in by sec a of tra 100_stat_2794 sec_1281 provides as follows sec_1281 current inclusion in income of discount on certain short-term obligations a general_rule --in the case of any short-term_obligation to which this section applies for purposes of this title-- there shall be included in the gross_income of the holder an amount equal to the sum of the daily portions of the acquisition_discount for each day during the taxable_year on which such holder held such obligation and any interest payable on the obligation other than interest taken into account in determining the amount of the acquisition_discount shall be included in gross_income as it accrues sec_1283 provides in part sec_1283 special rules for nongovernmental obligations -- in general --in the case of any short- term obligation which is not a short-term_government_obligation -- continued and c the holder of the obligation is required to include any original_issue_discount oid that accrues while it holds the obligation during the taxable_year in its interest_income for that year second under sec_1281 the holder is required to include any interest payable on that obligation in income as it accrues in security bank minn v commissioner supra we considered the application of the short-term_obligation rules to certain loans made by a bank after a thorough consideration of the statutory language the relevant legislative_history and the arguments of the parties we concluded that the short-term_obligation rules did not require the petitioning bank to accrue interest on the short-term loans made to customers in the ordinary course of its business security bank minn v commissioner t c pincite petitioner asserts that the short-term obligations at issue in this case are indistinguishable from the obligations we considered in security bank minn v commissioner supra as a result argues petitioner under the principle of stare_decisis we must hold that the short-term_obligation rules do not require continued a sec_1281 and sec_1282 shall be applied by taking into account original_issue_discount in lieu of acquisition_discount the accrual of interest--or the accrual of any interest substitute such as oid--on the loans and other assets at issue in this case respondent on the other hand advances three arguments to support the determination that the short-term_obligation rules do apply first respondent asserts that our decision in security bank minn v commissioner supra was wrong and that we should overrule it in this case second respondent asserts that the obligations in this case were issued with oid--an assertion respondent expressly declined to make with respect to the loans at issue in security bank minn v commissioner supra respondent argues that because the court in security bank minn therefore assumed that the loans at issue were not discount loans this distinction compels or at least permits a different tax result in this case from the result we decided on in security bank minn with respect to the assertedly nondiscount loans there at issue third and finally respondent asserts that the time deposits and cd's at issue in this case are different in legally significant respects other than their discount status from the bank loans at issue in security bank minn v commissioner supra--and that this difference compels a different tax result with respect to the time deposits and cd's we consider respondent's arguments seriatim in so doing we explain why summary_judgment is appropriate with respect to ifnb's consumer commercial and agricultural loans but is not appropriate with respect to its time deposits and cd's iii respondent's first argument security bank minn v commissioner should be overruled respondent first asks the court to reconsider its holding in security bank minn v commissioner supra that sec_1281 of the short-term_obligation rules does not require a bank to accrue interest on the short-term loans made to customers in the ordinary course of its business security bank minn v commissioner t c pincite in short respondent here argues as in security bank minn that sec_1281 requires the accrual of interest on all short-term obligations held by a bank--without regard to the type of obligations involved or the manner in which the bank came to hold them although respondent advances this argument with force and cogency--and also tries to identify certain factual differences between the loans at issue in this case and the loans considered in security bank minn v commissioner supra--we believe that all respondent has done in advancing this argument is to ask us to overrule security bank minn which we decline to dodollar_figure for example we note that most of ifnb's consumer commercial and agricultural loans provided for payments of interest at monthly intervals as well as at maturity while the continued respondent has not brought to our attention any prudential and pragmatic considerations see 505_us_833 that would lead us to conclude that the principle of stare_decisis should not hold swaydollar_figure see also 309_us_106 as we stated in security state bank v commissioner t c pincite security bank minn v commissioner citation omitted was a court-reviewed opinion the majority opinion contains an extensive analysis of the statute its evolution the context in which it appears and its legislative_history there was a dissenting opinion which was joined by five judges in affirming our continued agricultural loans at issue in 98_tc_33 affd 994_f2d_432 8th cir and in 111_tc_210 provided for payments of interest as well as principal only at maturity even though respondent’s arguments in security bank minn arguably are more directly applicable to the loans to customers in the case at hand than they were to the loans in security bank minn and security state bank--after all the reference to any interest payable on the obligation would seem to apply directly to the interest payable monthly and quarterly in the case at hand as opposed to the interest payable at maturity in security bank minn and security state bank which seems more like oid--this does not change our conclusion that all respondent has done in mounting his primary argument is to ask us to overrule security bank minn as stated in the text indeed those considerations point in the other direction the issues in this case have limited significance in subsequent years because of the enactment of sec_448 requiring c corporations including large banks such as ifnb with average annual gross_receipts of more than dollar_figure million to switch to the accrual_method of accounting effective for and subsequent years petitioner observes that our ruling in this matter will not apply to petitioner for any other tax_year and is not likely to apply to any other large commercial bank opinion the court_of_appeals for the eighth circuit also made an extensive analysis of the same factors one of the judges on the court_of_appeals panel dissented no purpose would be served by repeating the statutory analysis that lead this court and the court_of_appeals to decide that sec_1281 does not apply to loans made by banks in the ordinary course of business suffice it to say that this matter has been thoroughly considered and decided the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification this doctrine is of particular importance when the antecedent case involves statutory construction 97_tc_94 while respondent has skillfully rearticulated his arguments in support of a different interpretation of the statute we find nothing therein that would cause us to refrain from applying the doctrine_of stare_decisis with respect to the sec_1281 issue fn ref omitted we agree and decline to overrule security bank minn v commissioner supra with respect to this issue accordingly we hold that sec_1281 as interpreted by security bank minn and applied in security state bank v commissioner supra does not require the accrual of interest with respect to the short-term consumer commercial and agricultural loans made by ifnb to its customers iv respondent's second argument sec_1281 and oid respondent argues in the alternative that even if we follow security bank minn v commissioner supra the short-term_obligation rules should still be applied to ifnb's loans cd's and time deposits for the following reason respondent asserts in this case that ifnb's loans and deposits were issued by the obligors with oid by contrast in security bank minn the commissioner deliberately decided not to assert that the relevant bank loans had oid security bank minn v commissioner t c pincite respondent argues that this distinction is important because the court in security bank minn assumed in reaching its decision that the bank loans there in question were not discount obligations as a result argues respondent our decision in security bank minn v commissioner supra does not determine the outcome of this case although security bank minn may prevent the accrual of interest under sec_1281 of the short-term_obligation rules it does not in respondent's view prevent the accrual of discount under sec_1281 of those rulesdollar_figure therefore concludes respondent accrual is appropriate with respect to the loans and deposits held by ifnb in this case in response to this argument we note that there is language in security bank minn v commissioner supra that could be read to suggest that the court believed the bank loans there at issue had no discount and that this belief was important to the resultdollar_figure notwithstanding this language however we believe the these code provisions are discussed supra pp as we stated in security bank minn v commissioner supra as we have noted citation omitted the common continued court in security bank minn was aware that the loans might in respondent's view have been issued with oid for the following reasons first although it is true that respondent in security bank minn v commissioner supra did not take the position that the bank loans there at issue had oid this is not the whole truth in the very next breath respondent then told the court that those bank loans arguably did have oid--notwithstanding the previous disclaimer security bank minn v commissioner t c pincite second under respondent's proposed_regulations interpreting the oid rules all short-term obligations would be continued thread of the sections included in part v of subchapter_p of chapter of the code which part contains the original_issue_discount oid market_discount and discount on short-term_obligation rules is that amounts defined as discount are to be taken into account as ordinary_income in some appropriate manner thus the obligations or instruments to which part v applies are obligations or instruments that involve some sort of discount--in the case of sec_1281 acquisition_discount or by operation of sec_1283 original_issue_discount there is no indication that any of the loans here in dispute involve discount security bank minn v commissioner t c pincite emphasis added sec_1_1271-1 through proposed income_tax regs fed reg date the proposed regs considered to be issued with oiddollar_figure we note that final regulations were not published until and are generally not applicable to debt instruments issued before april dollar_figure in addition this court usually regards proposed_regulations as having no more weight than a position asserted in a brief by the commissionerdollar_figure however the portion of respondent's brief cited by the majority in security bank minn v commissioner supra did refer to the proposed_regulations security bank minn v commissioner t c pincite for this reason we believe that sec_1273 defines the amount of oid an obligation contains to be equal to the excess of the obligation's stated_redemption_price_at_maturity srpm over the obligation's issue_price under sec_1_1273-1 proposed income_tax regs fed reg date the srpm of an obligation was in turn defined to be equal to the sum of all payments to be made under the terms of that obligation other than qualified periodic interest payments in addition sec_1 b ii d proposed income_tax regs fed reg date provided that in the case of short-term obligations no interest payments were considered to constitute qualified periodic interest payments what all this means is that under the proposed regs all interest payments on a short-term_obligation would be included in the obligation's srpm and would therefore constitute oid sec_1_1271-0 income_tax regs it does not appear that the final regulations made any substantive changes to the proposed regs ' definition of oid as discussed in the text see sec_1_1273-1 sec_1_1273-1 income_tax regs for examples of opinions so characterizing proposed_regulations see 88_tc_894 54_tc_1233 the court in security bank minn was aware of respondent's view that short-term obligations were generally issued with oid as a result we were inclined to disregard respondent's argument that the asserted presence of oid in this case requires a result different from that decided in security bank minn even before we had considered the effect of our recently released decision in security state bank v commissioner supradollar_figure subsequent to the parties' submissions in this case in our decision in security state bank v commissioner supra we explained certain aspects of our decision in security bank minn v commissioner supra in security state bank respondent made essentially the same alternative argument ie that notwithstanding our decision with respect to the accrual of interest in security bank minn under sec_1281 sec_1281 requires accrual of oid on short-term bank loans in response to this argument in security state bank v commissioner supra we stated that because it had not been necessary for us to make a specific holding regarding the application of sec_1281 in security bank minn v commissioner supra it could be said in a technical sense that for a contemporaneous critical view of respondent's alternative argument based upon the proposed regs see lokken the time_value_of_money rules tax l rev n respondent's proposed application of sec_1281 presented an issue of first impression in security state bank v commissioner t c pincite however after examining our approach in security bank minn we concluded in security state bank v commissioner supra that our analysis in security bank minn v commissioner supra makes clear that we have interpreted sec_1281 as having no application to loans made by banks in the ordinary course of business regardless of whether the loans are characterized as generating interest or original_issue_discount we therefore hold that sec_1281 does not apply to the loans in issue id pincite fn ref omitted in the case at hand we follow security bank minn v commissioner supra as explained by security state bank v commissioner supra to hold that no accrual is required under sec_1281 with respect to ifnb's consumer commercial and agricultural short-term loans to its customers v respondent's third argument ifnb's time deposits and cd's are not bank loans made to customers as an alternative to the foregoing arguments which relate to all the short-term obligations held by ifnb during the years at issue respondent makes a third argument which applies only to ifnb's time deposits and cd's the obligors of which were other banks in essence respondent asserts that even if security bank minn v commissioner supra and security state bank v commissioner supra were properly decided the legal standard we announced in those cases does not apply to the time deposits and cd's in this case according to respondent our precise holding in security bank minn v commissioner supra was that sec_1281 does not apply with respect to short-term loans made by a bank to its customers in the ordinary course of its business respondent asserts that ifnb's time deposits and cd's do not constitute loans made to customers as that term was employed by security bank minn and security state bank v commissioner supra therefore argues respondent our holdings in those cases do not apply to ifnb's short-term time deposits and cd's even if we decide that the holdings do apply to ifnb's loans as we have done as a result concludes respondent the short-term_obligation rules can be applied to ifnb's short-term time deposits and cd's without violating either the spirit or the letter of security bank minn or security state bank in support of this argument respondent notes that the court in security bank minn v commissioner supra considered in some detail the meanings of the words acquire and issue including variants thereof this consideration of course was quite appropriate because the short-term_obligation rules apply to acquisition_discount or original_issue_discount depending on the type of obligation involved in examining the plain language of the statute the court in security bank minn v commissioner supra stated in the code and in normal bank parlance terms such as acquisition and issue commonly refer to third- party debt instruments loans are made by a bank to its customers the terms loan and made are noticeably absent from the definition of short-term obligations in sec_1283 security bank minn v commissioner t c pincite similarly in evaluating the legislative record the court in security bank minn noted that all of the available material in the legislative_history is expressed in terms relating to purchased or acquired instruments not expressly to loans made id pincite against this background respondent asserts that time deposits and cd's are purchased or acquired from other banks within the common meaning of those words and within the meaning developed by the court in security bank minn v commissioner supra respondent additionally asserts that the obligor banks on such deposits and cd's are not customers of the bank that owns the deposits and cd's once again within both the common meaning of the term and the meaning developed in security bank minn v commissioner supra we believe that whether as a matter of law respondent's argument is correct depends at least in part on the answers to a number of factual questions concerning the nature of time deposits and cd's for example before we could rule on respondent's motion with respect to this issue we believe we would need to know how time deposits and cd’s are regarded in banking and commercial practice--and how in that practice they are considered to differ if at all from bank loans made to customers or to put it another way we would need to know whether bankers consider time deposits and cd’s to be acquired or issued in a sense in which bank loans are not in addition we would need to know whether time deposits and cd’s are considered to be investments similar to third-party commercial paper while loans are considered to be noninvestment business done with customers in this regard it would be helpful to know how the documentation evidencing--or perhaps constituting--time deposits and cd's differs from the standard bank loan agreement or promissory notedollar_figure in short we believe that a number of factual questions should be answered before we could properly answer the legal question raised by respondent's third argument whether our holdings in security bank minn v commissioner supra and security state bank v commissioner supra--that congress did not intend sec_1281 and sec_1283 to apply to loans made by banks to other possible questions concern the importance of the facts that the time deposits and cd's held by ifnb were in exact multiples of dollar_figure million and that the majority of the obligors were large foreign banks both of which are factors that would tend to make the time deposits and cd's much more liquid than a typical bank loan their customers--apply to the time deposits and cd's that are also at issue in this case the materials submitted by the parties with respect to their motions for summary_judgment do not permit us to answer those factual questions as a result there are genuine issues of material fact that must be resolved by a trial or be obviated by agreement of the parties before we can decide whether the rule_of law we first expressed in security bank minn v commissioner supra and recently applied in security state bank v commissioner supra applies to the cd's and time deposits held by the petitioner therefore we hold that summary_judgment is not appropriate with respect to the treatment of the cd's and time deposits held by ifnbdollar_figure the fact that both parties have moved for summary_judgment does not require the court to decide that there are no genuine issues of material fact or that summary_judgment is appropriate under rule b summary_judgment shall be rendered if the pleadings and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the burden of proving that there is no issue of material fact is on the moving party and in deciding whether to grant summary_judgment the court must view the factual materials and inferences drawn from them in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 in addition where both parties have moved for summary_judgment each party's motion must be considered independently to determine whether that party has met its burden_of_proof 82_tc_630 affd 804_f2d_553 9th cir 78_tc_154 this court has often found that issues of material fact continued vi holdings for all the reasons set forth above we reject respondent's arguments apply stare_decisis follow security bank minn v commissioner supra and security state bank v commissioner supra and hold that sec_1281 does not apply to ifnb's short-term consumer commercial and agricultural loans made to its customers however we hold that genuine issues of material fact exist--which issues must be resolved by a trial or obviated by agreement of the parties--before the proper tax treatment of continued exist--and has declined to grant summary_judgment for either party--where cross-motions have been made see 94_tc_306 92_tc_1003 take v commissioner supra burford v commissioner tcmemo_1984_466 the same approach has been used by courts deciding cross- motions for summary_judgment under the analogous federal rule fed r civ p as has been stated by one of the leading treatises on federal civil procedure when litigants concurrently pursue summary_judgment the first impression of the uninitiated is often that at least one party inevitably will be victorious and obtain summary_judgment however this seemingly intuitive impression is incorrect each individual summary_judgment motion must be evaluated independently to determine whether there exists a genuine dispute of material fact and whether movant is entitled to judgment as a matter of law moore's federal practice sec_56 3d ed pincite fn ref omitted see also 10a wright et al federal practice procedure civil sec 3d ed and the cases cited therein the cd’s and time deposits held by ifnb can be decided accordingly we hold that the portions of both parties' motions relating to the time deposits and cd's cannot be decided as a matter of law and are therefore not ripe for summary_judgment see rule to reflect the foregoing an order will be issued granting in part and denying in part petitioner's motion for partial summary_judgment as supplemented and denying respondent's cross-motion for partial summary_judgment
